Name: 2011/534/EU: Commission Decision of 8Ã September 2011 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications containing lead or cadmium (notified under document C(2011) 6309) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  technology and technical regulations;  iron, steel and other metal industries
 Date Published: 2011-09-10

 10.9.2011 EN Official Journal of the European Union L 234/44 COMMISSION DECISION of 8 September 2011 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications containing lead or cadmium (notified under document C(2011) 6309) (Text with EEA relevance) (2011/534/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(b) thereof, Whereas: (1) Directive 2002/95/EC prohibits the use of lead and cadmium in electrical and electronic equipment put on the market after 1 July 2006. (2) The substitution of lead in PZT based dielectric ceramic materials for capacitors being part of integrated circuits or discrete semiconductors is still technically impracticable. The use of lead in those materials should therefore be exempted from the prohibition. (3) The substitution of cadmium in photoresistors for analogue optocouplers applied in professional audio equipment is still technically impracticable. The use of cadmium in those photoresistors should therefore be exempted from the prohibition. However, that exemption should be limited in time as the research for cadmium free technology is in progress and substitutes could become available within the next 3 years. (4) Directive 2002/95/EC should therefore be amended accordingly. (5) Pursuant to Article 5(2) of Directive 2002/95/EC, the Commission has consulted the relevant parties. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2002/95/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 September 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. (2) OJ L 114, 27.4.2006, p. 9. ANNEX The Annex to Directive 2002/95/EC is amended as follows: (a) the following point 7(c)-IV is inserted: 7(c)-IV Lead in PZT based dielectric ceramic materials for capacitors being part of integrated circuits or discrete semiconductors (b) the following point 40 is added: 40 Cadmium in photoresistors for analogue optocouplers applied in professional audio equipment Expires on 31 December 2013